             Case 1:19-cv-09236-KPF Document 72 Filed 01/27/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


                                                x
DAVID LEIBOWITZ, et al, Individually and        :   Civil Action No. 1:19-cv-09236-KPF
on Behalf of All Others Similarly Situated,     :   (Consolidated with Case Nos. 1:20-cv-00169-
                                                :   KPF, 1:20-cv-00211-KPF, 1:20-cv-00453-
                                  Plaintiff,    :   KPF)
                                                :
          vs.                                   :   [PROPOSED] ORDER GRANTING
                                                :   MOTION FOR APPOINTMENT OF
IFINEX INC., et al,                             :   INTERIM CLASS COUNSEL
                                                :
                                  Defendants.
                                                :
                                                x




Cases\4828-0011-3843.v1-1/27/20
               Case 1:19-cv-09236-KPF Document 72 Filed 01/27/20 Page 2 of 3



          Having considered plaintiff Joseph Ebanks’ Motion for Appointment of Interim Class

Counsel (“Motion”) and good cause appearing therefor, the Court ORDERS as follows:

          1.        The Motion is GRANTED.

          2.        Robbins Geller Rudman & Dowd LLP is appointed as Interim Class Counsel in the

above-captioned consolidated action pursuant to Rule 23(g)(3) of the Federal Rules of Civil

Procedure.

          3.        Interim Class Counsel shall have the following responsibilities and duties on behalf of

the putative class:

                    (a)       the briefing and argument of any and all motions;

                    (b)       the conduct of any and all discovery proceedings;

                    (c)       the examination of any and all witnesses in depositions;

                    (d)       the selection of counsel to act as spokesperson at all pretrial conferences;

                    (e)       the organization of meetings of plaintiffs’ counsel as they deem necessary and

appropriate from time to time;

                    (f)       settlement negotiations with counsel for defendants;

                    (g)       the pretrial discovery proceedings and the preparation for trial and the trial of

this matter, and delegation of work responsibilities to selected counsel as may be required;

                    (h)       the preparation and filing of all pleadings; and

                    (i)       the supervision of all other matters concerning the prosecution or resolution of

the consolidated action.

          4.        No motion, discovery request or other pretrial proceedings shall be initiated or filed

by any plaintiff without the approval of Interim Class Counsel, so as to prevent duplicative pleadings




                                                        -1-
Cases\4828-0011-3843.v1-1/27/20
               Case 1:19-cv-09236-KPF Document 72 Filed 01/27/20 Page 3 of 3



or discovery. No settlement negotiations shall be conducted without the approval of Interim Class

Counsel.

          5.        Interim Class Counsel shall be the contact between plaintiffs’ counsel and defendants’

counsel, as well as the spokesperson for all plaintiffs’ counsel, and shall direct and coordinate the

activities of plaintiffs’ counsel.

          IT IS SO ORDERED.

DATED: _________________________
                                                   THE HONORABLE KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE




                                                    -2-
Cases\4828-0011-3843.v1-1/27/20
